                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

NIKITA HAMPTON,
       Petitioner,                                      Civil Action No. 6: 19-015-KKC

V.                                                      MEMORANDUM OPINION
                                                            AND ORDER

USA,
       Respondent.



                                      *** *** *** ***

        Petitioner Nikita Hampton is a prisoner confined at the Federal Correctional

Institution (“FCI”)-Manchester in Manchester, Kentucky. Proceeding without an attorney,

Hampton has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

challenging the calculation of his sentence. [R. 1] This matter is before the Court to conduct

the initial screening required by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons,

419 F. App’x 544, 545 (6th Cir. 2011). A petition will be denied “if it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the

Rules Governing § 2254 Cases in the United States District Courts (applicable to § 2241

petitions pursuant to Rule 1(b)).

        In March 2005, after a jury trial in the United States District Court for the Northern

District of Illinois, Hampton was convicted of ten counts of bank robbery in violation of 18

U.S.C. § 2113(a), one count of attempted bank robbery in violation of 18 U.S.C. § 2113(a) and

2, and two counts of brandishing a firearm during the commission of a robbery in violation of

18 U.S.C. § 924(c)(1)(A) and (C). In August 2005, Hampton was sentenced to a total term of

imprisonment of 444 months. Three hundred months of Hampton’s total sentence stem from

his two weapons offenses and the penalties assigned to him by the court under 18 U.S.C. §
924(c). United States v. Hampton, No. 1:03-CR-0983-1 (N.D. Ill.). Hampton is currently

projected to be released from the custody of the federal Bureau of Prisons (“BOP”) on May 11,

2036. See https://www.bop.gov/inmateloc/ (last visited on February 19, 2019).

       In his habeas petition, Hampton claims that his defense counsel erroneously failed to

object to the trial court’s misapplication of § 924(c)(1)(C). [R. 1 at p. 6] Hampton references

the recently-enacted First Step Act of 2018 and, specifically, the Act’s clarification of § 924(c).

In light of the Act, he asks this Court to vacate all of his § 924(c) counts of conviction and

order his immediate release from custody. [R. 1 at p. 7] Hampton’s petition is now before

the Court for a preliminary screening pursuant to 28 U.S.C. § 2243. The Court evaluates

Hampton’s petition under a more lenient standard because he is proceeding without an

attorney, and the Court, at this stage of the proceedings, accepts his factual allegations as

true and construes all legal claims in his favor. See Erickson v. Pardus, 551 U.S. 89, 94

(2007); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       Despite the lenient construction afforded to Hampton’s petition, Hampton is not

entitled to the relief he seeks. As an initial matter, Hampton challenges the legality of his

conviction and sentence in his habeas petition. While a federal prisoner may challenge the

legality of his convictions and sentence in a 28 U.S.C. § 2255 motion before the sentencing

court, he generally may not do so in a § 2241 petition. See United States v. Peterman, 249

F.3d 458, 461 (6th Cir. 2001). A § 2241 petition is typically only a vehicle for challenges to

actions taken by prison officials that affect the manner in which the prisoner’s sentence is

being carried out, such as computing sentence credits or determining parole eligibility. See

Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). But Hampton’s petition challenges

the underlying sentence he actually received, not the manner in which his sentence is being

executed.

                                                2
       Limited exceptions do exist under which a federal prisoner may challenge the validity

of a conviction or sentence in a § 2241 proceeding. The Sixth Circuit Court of Appeals has

explained that a prisoner can only challenge the validity of his sentence by way of § 2241 if

he can demonstrate that an intervening change in statutory law establishes his actual

innocence, see Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or that his sentence

was improperly enhanced, see Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016).

However, Hampton has not demonstrated that either of those circumstances exist in his case.

       To the extent Hampton relies on the recently enacted criminal justice reform law (“the

First Step Act of 2018”), that law does not provide Hampton with the relief he seeks. The

First Step Act does eliminate the practice of “stacking” gun sentences from the same incident

on top of a sentence for a crime of violence, such as the sentence imposed in Hampton’s case.

But, unfortunately for Hampton, that provision of the Act does not apply retroactively to

provide him with any relief. See Public Law 115-015, ____, 2018, 132 Stat. 015, § 403

(explaining that the Act’s clarification of § 924(c) applies only where a sentence has not

already been imposed). Thus, the First Step Act does not provide an intervening change in

statutory law that is applicable to Hampton, such that he may proceed under 28 U.S.C. §

2241. Because the relevant provision of the Act—at least at this point in time—is not

retroactive to Hampton’s sentence, the Act does not prove his actual innocence as is required

under Wooten v. Cauley. See 677 F.3d at 307-08.

       Accordingly, the Court hereby ORDERS as follows:

       1.     Hampton’s petition for a writ of habeas corpus brought pursuant to 28 U.S.C.

§ 2241 [R. 1] is DENIED;




                                             3
2. This action is DISMISSED and STRICKEN from the Court’s active docket; and

3. Judgment shall be entered contemporaneously herewith.



  Entered: February 20, 2019.




                                      4
